Exhibit 10.1




ASSIGNMENT AND ASSUMPTION




Pursuant to the Termination Agreement (the “Termination Agreement”), dated as of
the date hereof, between MSH Ventures, Inc. (“MSH”), CapRegen plc and Natural
Biosciences Inc. (“NBI”), NBI has agreed to assign all of its rights under the
Exclusive License Agreement (the “License Agreement”) dated as of December 1,
2008 between University of Cologne (“University”) and NBI, as well as all
related good will and know how, to MSH or its designee (the “Assignment”).  




For good and valuable consideration, the receipt of which is hereby
acknowledged, MSH hereby designates Total Nutraceutical Solutions Inc. (“TNS”)
as its designee for purposes of the Assignment.  TNS agrees to be bound by all
the terms of the License Agreement and promptly to remit to University all past
due amounts currently owed to University by NBI under the License Agreement and
otherwise to perform NBI’s past due obligations thereunder, including making
payment of the initial license payment under Section 5.1, covering all patent
filing and maintenance expenses required under the License Agreement, promptly
entering into a research Plan called for by the License Agreement and providing
any past due reports or documentation.  TNS will also assume all of NBI’s
obligations going forward under the License Agreement




In consideration for the Assignment, TNS has agreed with MSH, as follows:




1.

It shall promptly issue one million (1,000,000) share of unregistered shares of
its common stock to MSH;

2.

Upon the issuance of the first patent in the United States or Europe of any
product or technology covered by the License Agreement, TNS will issue an
additional 500,000 unregistered shares of its common stock to MSH (subject to
adjustment for stock splits, recapitalizations and the like);

3.

Upon the successful commercialization of any product or technology covered by
the License Agreement, TNS will (i) issue an additional 500,000 unregistered
shares of its common stock to MSH (subject to adjustment for stock splits,
recapitalizations and the like) and (ii) grant to MSH a royalty equal to 2.5% of
the Net Sales of any such product or technology (as Net Sales is customarily
defined in licensing arrangements of this type); provided, however, that if TNS
has sublicensed such products or technologies to a third party, such payment
shall equal 20% of any sublicensing payments received by TNS from the
sublicensee (in the form of payments of sublicensing or periodic maintenance
fees, milestone payments or royalties).




TNS represents and warrants to MSH that his Assignment and Assumption has been
duly approved by the disinterested members of its Board of Directors and
represents the binding and enforceable obligation of TNS.




Dated:  October 26, 2009

MSH Ventures, Inc.




By: /s/  Marvin S. Hausman

Marvin S. Hausman, President

ACCEPTED AND AGREED:




TOTAL NUTRACUETICAL SOLUTIONS INC.




 

By: /s/  Marvin S. Hausman

Marvin S. Hausman

Chairman of the Board and CEO





--------------------------------------------------------------------------------

[exhibit101_assignmentsofl002.gif] [exhibit101_assignmentsofl002.gif] 









